Title: Louis H. Girardin to Thomas Jefferson, 19 October 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


					
						Dear and respected Sir,
						Staunton, octr 19th, 1819
					
					You have rendered to my friend an essential Service by assigning to the business concerning which he requested me to consult You, its real shape and dimensions.
					As he is very old, and has a wife, and several children, besides the Son to whom I alluded, he is cautious, irresolute, and slow in his motions; so that I fear he will be anticipated even in the English branch of the business, which, I think, would suit him very well; but I feel the same delicacy as Yourself in giving advice on such a subject; nor would I have troubled You further respecting it, were it not to gratify my friend, in conveying his thanks to You.
					The odium theologicum is already laying in wait for Judge Cooper. I never read his Memoirs of Dr Priestley; but I have read “A statement of certain facts, in relation to Professor Leslie,” from the pen of Dugald Stewart, and augur something similar. Leslie triumphed, and is now, I believe, the successor of Playfair. That was in Edinburgh, and we are in Virginia; Quod lætum, faustumque Sit &c!
					
						Accept, Dear and respected Sir, my Sincere wishes for the continuance of Your health, and my friendly Salutations.
						
							L. H. Girardin
						
					
				